Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2015

                                    No. 04-15-00288-CV

                                   Eduardo BENAVIDES,
                                         Appellant

                                              v.

                                      Julia BENNETT,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16084
                           Honorable Larry Noll, Judge Presiding


                                       ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice

       The Appellee’s Motion to Dismiss and Motion to Deny Appeal is hereby DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court